DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/2021.
Applicant’s election without traverse of Group II, claims 16-21, in the reply is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahl (PGPub 2014/0030094) in view of Nanukuttan (PGPub 2014/0178205).
Re Claim 16, Dahl discloses an insert 12 for a wind turbine blade root, the insert comprising: 2  with a threaded bore 152 (para. 116; Fig. 10-11), wherein the end portion has peripheral faces which form a cross-section, the peripheral faces including a major face (bottom surface; Fig. 10), a minor face (top surface) and a pair of side faces (Fig. 10); and an extension portion 222  which extends away from the end portion to a tip 4, wherein the extension portion has an outer face (bottom of extension portion; Fig. 10) which meets the major face of the end portion, an inner face (top of extension portion; Fig. 10) which meets the minor face of the end portion, a pair of side faces which meet the side faces of the end portion, and a height between its inner and outer faces which reduces as it extends away from the end portion (Fig. 10).  	Dahl does not disclose the major face being wider than the minor face and a width of the outer face reduces as the extension portion extends away from the end portion. However, Nanukuttan teaches an insert 140 having a trapezoidal cross section end portion such that a major face (wider bottom of trapezoidal cross section in Fig. 8) being wider than a minor face (top of trapezoidal cross section in Fig. 8) and tapering extension portion 141 having outer and inner faces and discusses varying the insert in size including adjusting thickness and widths of the insert (Fig. 7-8; para. 38-39, 41-42). It would be obvious to one of ordinary skill in the art to provide the major face being wider than the minor face and a width of the outer face reduced in a desired manner, as taught by Nanukuttan, for the purpose of allowing for greater distribution of the force between the insert and the rotor blade (last sentence of para. 38) and to accommodate connecting bolts such that excess material is not wasted (para. 39) and in order to form a desired geometry and also since it would have been an obvious matter of 
Re Claim 17, Dahl discloses the height reduces uniformly as the extension portion extends away from the end portion (Fig. 10). 
Re Claim 18, Dahl/Nanukuttan discloses the inner face is planar (Fig. 10). 
Re Claim 19, Dahl/Nanukuttan teaches each side face of the insert comprises one or more substantially planar facets (side faces of trapezoid cross-section as discussed above; Fig. 8 of Nanukuttan). 
Re Claim 20, Dahl/Nanukuttan discloses a cross-section of said insert is a quadrilateral (trapezoid cross-section as discussed above; Fig. 8 of Nanukuttan). 
Re Claim 21, Dahl/Nanukuttan discloses a wind turbine blade (Fig. 1-3 of Dahl) comprising: a root and a tip, the wind turbine blade extending from the root to the tip (Fig. 1-3 of Dahl); and a plurality of inserts according to claim 16 embedded in the root (see rejection of claim 16 above; plurality shown in Fig. 3 of Dahl).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Walters/Primary Examiner, Art Unit 3726